Exhibit 10.97

 

CAP ROCK ENERGY CORPORATION

 

Midland, Texas

 

BOARD POLICY NO.    100

 

SUBJECT:                                    Summary of Material Terms of
Director Compensation Plan of Cap Rock Energy Corporation.

 

The purposes of the Cap Rock Energy Corporation Director Compensation Plan (“the
“Plan”) are to provide (i) a mechanism for compensating members of the Board of
Directors (the “Board”) of Cap Rock Energy Corporation (“Energy”), for serving
on the Board of Energy.

 

The Plan will be administered by Energy’s Compensation Committee (the
“Committee”) and will contain the following material terms:

 

•                                          For as long as each director of
Energy is serving on the Board of Energy, if such director began serving as a
director prior to January 1, 2003, such director will be allowed to participate
in the Company’s health and dental insurance plans with each director being
obligated to pay the entire premium for such coverage.

 

•                                          For as long as each director of
Energy is serving on the Board of Energy, he or she will (i) receive
reimbursement for actual out-of-pocket expenses for attending meetings of the
Board of Energy; and (ii) receive $15,000.00 per year as a retainer (up to 100%
of which may be taken in Energy common stock), plus an additional $5,000.00 per
board meeting attended in person.  Energy common stock issued to a director
pursuant to the Director Compensation Plan will be subject to the restrictions
required by applicable securities laws and may contain other restrictions as
deemed appropriate by the Committee.

 

•                                          Directors who are full-time employees
of the Company do not receive additional compensation for their service as a
Director.

 

•                                          Each outside director of Energy who
was formerly a director of the Cooperative and became a director prior to
January 1, 2003 and who elects to resign from the Board, will  receive medical
and dental insurance with Energy paying up to a maximum of $580.00 per month of
the premiums pursuant to Board Policy No. 123.

 

•                                          Any director who receives any future
stock options will have a period of ten (10) years from the date of grant in
which to exercise the options granted to him.

 

•                                           Each director who resigns from the
Board of Energy will continue to be subject to the Cooperative’s Loyalty Oath
and Confidentiality Agreement after his resignation.

 

•                                           Outside Energy Directors, when
specifically and individually requested by management to represent the company
at functions or meetings, which the other board members would not ordinarily
attend, shall receive $1,000.00 per day.

 

•                                           All Directors and their spouses
shall be reimbursed for reasonable expenses incurred in connection with their
service as a Director.

 

--------------------------------------------------------------------------------


 

•                                           Outside Energy Directors will be
paid $2,000.00 per committee meeting attended in person.

 

•                                           Chairs of each Committee and the
Chairman of the Board shall receive an additional fee of $500.00 for service as
Chair of each meeting attended.

 

•                                           Outside Energy Directors will be
paid $2,500.00 for telephone board meetings or committee meetings of any kind
(the maximum amount of payment for telephone meetings is $2,500.00 per day
regardless of the number of telephone meetings held on any one day), unless
management deems it appropriate, as to time and circumstances to pay more than
one payment per day.

 

 

 

 

 

Chairman

 

 

Date of Minutes:  October 24, 2000

 

Revised:

October 23, 2001

 

March 17, 2003

 

April 2, 2003

 

April 20, 2004

 

July 6, 2005

 

2

--------------------------------------------------------------------------------